Third District Court of Appeal
                                State of Florida

                           Opinion filed October 1, 2014.
   This opinion is not final until disposition of any further motion for rehearing
                        and/or motion for rehearing en banc.

                                ________________

                                No. 3D13-3047
                          Lower Tribunal No. 11-21975
                              ________________


                             Juan Andres Puigbo,
                                     Appellant,

                                         vs.

                        Medex Trading, LLC, et al.,
                                     Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, John W. Thornton, Judge.

      Genovese Joblove & Battista, P.A., and W. Barry Blum and Aaron S. Blynn,
for appellant.

       Holland & Knight, LLP, and Alex M. Gonzalez, Israel J. Encinosa, Monica
Vila, and Michael E. Rothenberg, for appellees.

Before WELLS, LOGUE and SCALES, JJ.

      SCALES, J.
                              On Motion for Rehearing

      We treat Appellant’s Motion for Rehearing En Banc as including a Motion

for Rehearing. We grant Appellant’s Motion for Rehearing, withdraw the previous

opinion, and issue the following opinion in its stead:

      Juan Andres Puigbo (Puigbo), Defendant below, appeals from a non-final

order denying his Motion to Dismiss for Lack of Personal Jurisdiction, or in the

alternative, Motion to Quash Service of Process or Dismiss on Forum Non

Conveniens (Motion to Dismiss).1 Puigbo argues that, although he may have been

validly served pursuant to Article 223 of the Civil Procedure Code of Venezuela,

such service was insufficient to confer in personam jurisdiction under Florida law.

      Because we conclude that service was made in compliance with the Hague

Service Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, November 15, 1965 [1969], 20 U.S.T.

361 (the Hague Service Convention) and satisfied constitutional due process, we

affirm.

                              I.    Relevant Background

      On July 15, 2011, Medex Trading, LLC (Medex) filed suit against Puigbo

and others seeking a money judgment. Medex alleged that the defendants schemed

1We have jurisdiction to review this non-final order pursuant to Florida Rule of
Appellate Procedure 9.130(a)(3)(C)(i).

                                          2
to defraud Medex. In an attempt to serve Puigbo, Medex sent service documents

to the Venezuelan Central Authority in conformity with the Hague Service

Convention. Following three unsuccessful attempts to personally serve Puigbo, the

Venezuelan Central Authority served Puigbo pursuant to Article 223 of the Civil

Procedure Code of Venezuela by publishing notice of the lawsuit in two

Venezuelan newspapers on April 1, 2013, and April 5, 2013, and posting a copy of

the service documents (which included the complaint) on Puigbo’s door on May 6,

2013. On June 3, 2013, that service was confirmed by a Venezuelan court order.2

      Puigbo filed his Motion to Dismiss essentially arguing that, notwithstanding

any provision of the Hague Service Convention, Florida law requires Medex to

effect personal service on Puigbo since Medex is seeking a money judgment from

Puigbo.

                                  II.    Analysis

      a. Standard of Review

      The standard of review of a trial court’s denial of a motion to dismiss for

lack of personal jurisdiction is de novo. Am. Express Ins. Servs. Europe Ltd. v.

Duvall, 972 So. 2d 1035, 1038 (Fla. 3d DCA 2008). Likewise, the denial of a

motion to quash service is subject to de novo review. Robles-Martinez v. Diaz,

Reus & Targ, LLP, 88 So. 3d 177, 179 (Fla. 3d DCA 2011).

2Service of Puigbo in this manner meets the requisites of the Hague Service
Convention. See the Hague Service Convention, art. 6.

                                        3
      b. General Statutory Scheme

      We begin our analysis by reviewing the relevant provisions of Florida’s

general statutory scheme governing service of process. Specifically, section

48.193(3), Florida Statutes (2013), states that persons outside of Florida who are

subject to the jurisdiction of Florida’s courts may be served “as provided in s.

48.194.” The relevant provision of section 48.194, Florida Statutes (2013), is

subsection (1), which reads, in pertinent part, as follows: “Service of process on

persons outside the United States may be required to conform to the provisions of

the Hague [Service] Convention . . . .”

      c. The Hague Service Convention

      The Hague Service Convention applies in all civil or commercial matters

“where there is occasion to transmit a judicial or extrajudicial document for service

abroad.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699

(1988) (citing the Hague Service Convention, art. 1).        Florida law generally

requires personal service to confer in personam jurisdiction in actions for personal

money judgments. See Bedford Computer Corp. v. Graphic Press, Inc., 484 So. 2d
1225, 1227 (Fla. 1986); see also Zieman v. Cosio, 578 So. 2d 332, 333 (Fla. 3d

DCA 1991). Because personal service is contemplated under Florida law, serving

a defendant in another country necessarily requires “the transmittal of documents

abroad” as contemplated by the Hague Service Convention. See Vega Glen v.



                                          4
Club Méditarranée S.A., 359 F. Supp. 2d 1352, 1356 (S.D. Fla. 2005). Thus, the

Hague Service Convention applies to the instant case.

      d. Interplay Between Statutes and Hague Service Convention

      Puigbo contends that, even though the Hague Service Convention applies,

and he was served in conformity with it, personal service is nonetheless required

for a Florida court to have jurisdiction to render a money judgment against him.

      Puigbo’s contention, however, misapprehends the interplay between the

relevant provisions of sections 48.193(3), 48.194(1), and the Hague Service

Convention, and discounts the effect of the Supremacy Clause contained in Article

VI, Clause 2, of the United States Constitution.

      When process is served and return of process is completed by an official of a

country that is a signatory to the Hague Service Convention in accordance with

Article 6 of the Convention, as it was here, that service is sufficient, and any

additional requirement which may be imposed by Florida law is pre-empted.

MacIvor v. Volvo Penta of Am., Inc., 471 So. 2d 187, 188 (Fla. 3d DCA 1985);

see Volkswagenwerk, 486 U.S. at 699 (stating that by virtue of the Supremacy

Clause of the United States Constitution, the Hague Convention “pre-empts

inconsistent methods of service prescribed by state law in all cases to which it

applies”). Such preemption is contemplated by the relevant Florida statutes cited




                                         5
above, which expressly reference that the Hague Service Convention may be

applicable for service of process on persons outside of the United States.

      e. Constitutional Due Process

      In addition to complying with the Hague Service Convention, service of

process also must satisfy constitutional due process. See Ackermann v. Levine,

788 F.2d 830, 838 (2d Cir. 1986). Constitutional notions of due process require

that any means of service be “reasonably calculated, under all circumstances, to

apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust

Co., 339 U.S. 306, 314 (1950). Here, Medex demonstrated that service via Article

223 of the Civil Procedure Code of Venezuela was likely to come to Puigbo’s

attention.   Moreover, Medex has submitted evidence that Puigbo had actual

knowledge of the case. Accordingly, we conclude that the service effectuated on

Puigbo was reasonably calculated to apprise Puigbo of the pendency of the action.3

                                   III.   Conclusion

      Therefore, because the Venezuelan Central Authority served Puigbo in

accordance with the Hague Service Convention, and because such service



3 Cases cited by Puigbo that address service on defendants who reside in the
United States and who were served by publication under Chapter 49, Florida
Statutes, are inapposite because the Hague Service Convention was not implicated
in those cases.

                                          6
comported with constitutional notions of due process, his Motion to Dismiss was

properly denied.

      Affirmed.




                                      7